Order entered June 8, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00161-CV

                        RAKESH THOUTAM, Appellant

                                         V.

                    GEETANJALI PARAKUSAM, Appellee

               On Appeal from the 302nd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. CV21-00750

                                      ORDER

      The clerk’s record in this case is overdue. By postcard dated April 6, 2022,

we notified the Dallas County District Clerk that the clerk’s record was overdue.

We directed the Dallas County District Clerk to file the clerk’s record within thirty

days. To date, the clerk’s record has not been filed.

      Accordingly, we ORDER the Dallas County District Clerk to file, within

FIFTEEN DAYS of the date of this order, either the clerk’s record or written

verification that appellant has not paid for or made arrangements to pay for the
record and that he is not entitled to proceed without payment of costs. We notify

appellant that if we receive verification he has not paid for or made arrangements

to pay for the record and is not entitled to proceed without payment of costs, we

will, without further notice, dismiss the appeal. See TEX. R. APP. P. 37.3(b).

      We DIRECT the Clerk of the Court to send a copy of this order to:

      Felica Pitre
      Dallas County District Clerk

      All parties


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE